 E.In the Matter of WRIGIIT PRODUCTS, INCORPORATED, AND BERT QUINN,'INDIVIDUALLY AND DOTNG BUSINESS AS IDEAL BRASS WORKSandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,LOCAL #1142, C. I. O.Ca-se C-223.9.-Decided iVoveinber 11, 194112Jurisdiction:hardware manufacturing industry.Unfair Labor PracticesInterference,Restraint, anal (Joeicion:anti-union state)nents; threats of dis-charge ofunionemployee, interferencewith choice of representative atconsent electionDisc)intimation:discharge of two employees for union membership and activ-ities.Remedial Orders:cease and desist unfair labor practices; reinstatement andback pay awarded with special provision for employee in militaryservice.Mr. Harry Brownstein,of Minneapolis, Minn., for the Board.Elmquist, Felhaber and Elmquist,byMr. R. S. Feihaber,of St.Paul, Minn., for the respondent.-Helstein and Hall,byMr. Douglas Hall,ofMinneapolis,Minn.,for'the Union.Mr. William F. Scharnikow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEOn a third amended charge duly filed by United Electrical, Radioand Machine Workers of America, Local #1142, C. I. 0., hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Eighteenth Region(Minneapolis,Minnesota), issued its complaint dated May 14, 1942,againstWright Products, Incorporated, and Bert Quinn, individ-ually andydoing business as Ideal Brass Works, herein called therespondents,' alleging that the respondents had engaged in and werer Incoriectly named in the original pleadings as "Burt" QuinnIndividually refeired to hereinafter as Wright and Quinn, respectively.45N.L It B. No 75.50911 510DECISIONS OF NATIONAL LABOR RELATIONSBOARDengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notice of hearing,were duly served upon the respondents and the Union.Concerning the unfair labor practices, the complaint alleged insubstance that since approximately June 1, 1941, the employees ofWright and Quinn have been subject to the joint and separate super-vision, direction, and control of both the respondents; that on orabout July 1, 1941, the respondents urged their employees not tojoin the Union, promised them wage increases if they refrained fromjoining, and threatened them with discharge or curtailment of operationswith resultant loss of employment if they did join theUnion; that on or about July 21, 1941, the respondents told theiremployees that a wage increase would be granted those employeeswho did not join the Union and again urged them not to join theUnion; that, on the eve of a consent election to determine the bar-gaining representative of the employees, the respondents threatenedto discontinue operations or move to a different locality if the Unionshould win the election, and urged the employees to vote against theUnion; and that the respondents discharged or laid off employeesJohn Elwood on July 14, 1941, George Lutz on August 11, 1941, andDonald Hovelsrud on August 18, 1941, and thereafter refused to re-instate them, because of their union membership and activities.Theanswer of the respondents, ,filed on, May 26, 1942, denied the unfairlabor practices alleged in the complaint.Pursuant to notice, a hearing was held in Minneapolis, Minnesota, onMay 26 and 27, 1942, before R. N. Denham, the Trial Examiner dulyappointed by the Chief Trial Examiner.The Board, the Union, andthe respondents were represented by counsel, participated in the hear-ing, and were afforded full opportunity to be heard, to, examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the conclusion of the' Board's 'case, the' Trial Examinergranted a motion by counsel for the Board to dismiss the complaintinsofar as it alleged the discriminatory discharge of John Elwood.Counsel for the Board then moved to conform the pleadings to theproof as to Haines, dates, and other formal matters. This motion wasgranted without objection from any of the parties.During the courseof the hearing the Trial Examiner made rulings on other motions andon objections to the admission of evidence.The hoard has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.At the conclusionof the hearing, counsel for all the parties presented oral argument tothe Trial Examiner.None of the parties requested leave to file briefswith the Trial ExamiIicr. WRIGHT PRODUCTS, INCORPORATED511,-On June 23, 1942, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon all the parties, in whichhe found that the respondents had engaged in and were engaging inunfair labor practices affecting commerce, within the meaning of See-,tion 8 (1) and (3) and Section 2 (6) and (7) of the Act.He recom-mended-that the respondents cease and desist therefrom, and that theytake certain affirmative action to effectuate the policies of the Act.None, of the parties, has filed a brief, exceptions,.' or request for -oralargument.Upon the entire record in the case, the Board makes the following:-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSWright Products, Incorporated, is a Minnesota corporation with itsprincipal office and place of business at St. Paul Park, Minnesota,wheie`it is engaged in the manufacture and sale of builders' hardware,consisting of door latches, storm window adjusters, door knobs, andother siriiilar items.During 1941, Wright purchased metals of variouskinds of a value in excess of $66,000, of which approximately 75 percentby value was purchased and shipped from sources outside the State ofMinnesota.During the same year Wright sold products of a value inexcess of $100,000, of which 90 percent by value represented sales andshipments to points outside the State of Minnesota.Bert Quinn does business individually under the name of Ideal BrassWorks, with his principal office and place of business in the plant ofthe respondent, Wright, in St. Paul Park, Minnesota.He manufac-tures and sells builders' hardware of the same general character as thatmade and sold by Wright. During 1941 he bought metals of the ap-proximate value of $40,000, of which 75 percent by value representedmetals purchased and shipped from sources outside the State, of Minne-sota.In the same year he sold products of the approximate value of$50,000, approximately 75 percent of which by valise were sold andshipped to points outside the State of Minnesota.Both respondents admit, that they are engaged in commerce, withinthe meaning of the Act.If.THE ORGANIZ-\'I'ION INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local#1142, is a labor 'organizationaffiliatedwith the Congress of Indus-trialOrganizations, admitting to membership employees of both'respondents. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The relation, of the respondents to each otherWright and Quinn were originally competitors with separate plantsinMinneapolis and St. Paul, Minnesota, respectively.Prior to June-1941 they settled a dispute arising from conflicting patent applica-tions by executing cross-assignments of manufacturing rights underthe patents involved.They then decided to move their plants- into.a single building, preserving their separate businesses but permittingQuinn to supervise Wright's production and to use certain equipmentof Wright's which Quinn did not have. On April 13, 1941, as a resultof the efforts of Quinn in furtherance of this plan, the Village ofSt.Paul Park, Minnesota, conveyed an unoccupied 3-story tannerybuilding in St. Paul Park to Wright, upon condition that Wrightproperty for the following 5 years.Pursuant to an oral understand-ing with Wright, Quinn then reconditioned the factory building using,as far as possible, employees from his St. Paul plant. Five of Quinn'semployees thus started to work on the St. Paul Park building prior toJune 1, 1941, and when, on approximately that date, Wright movedinto the building and began operations, they were transferred to itspay roll.Of the cost of reconditioning, Wright paid approximately$10,000 and Quinn advanced a sum between $2,000 and $3,800.On or about June 1, 1941, Wright moved its equipment from itsMinneapolis plant to the St. Paul Park factory and, as soon as theequipment was installed, began production under an arrangement withQuinn whereby the latter superintended all the manufacturing opera-tions, including the hire and discharge of employees.Quinn con-tinued his business in St. Paul until he finally completed the removalof his equipment to St. Paul Park in the middle,of August 1941.Wright occupies the entire building at St. Paul Park, except a por-tion of the second floor in which Quinn's equipment has been installed,and an apartment on the third floor which is occupied by Quinn as hisliving quarters.The businesses of the respondents are conductedseparately.When, as occasionally happens, either of the respondentsuses employees of the other to supplement his or its personnel, orQuinn uses Wright's equipment, the user is billed by the other re-spondent for actual cost.F. J. Wellmerling, president of Wright,manages all of Wright's business other than production.Quinn, inaddition to managing his own business, acts as Wright's factorysuperintendent, with complete authority overWright's employees.For this he receives as compensation the free use of the space occu-pied by his equipment and the apartment on the third floor, and the WRIGHT PRODUCTS, 'INCORPORATEID513use at costofWright'spersonnel and equipment when necessary tosupplement his own.-We find that Quinn, in his capacity as superintendent for Wright,,is an employer of Wright's employees,within the meaning of Section2 (2) ofthe Act.B. Interference, coercion,and restraintThe Union began organizing Wright's employees in the second orthird week of June 1941.Earlier in the month,a substantial num-ber of the employees who had been transferred from 'Minneapolis'toSt.Paul Park had made separate written applications for a wageincrease of 15 cents per hour, but had individually, accepteda promisefrom PresidentWellmerlingof increasesvarying,from 5,cents. perhour to 10 cents per hour.At approximately the same time,Wrighthired a number of new employees from St. Paul Park at its minimuuwage rate,withthe understanding that the men,would receive anincrease of 10 cents per hour and the women an increase of 5 centsper hour after they had worked two full pay periods..The wageincrease promised to the old employees was made effective on June15, the next regular semi-monthlypay day.On July 15,when theUnion's organizational campaign was in progress and on the eve ofa consent election conductedby theBoard to determine,the bargain-ing representativeofWright's employees,the new employees weregiven their agreed raise, although some of themhad been on the payroll a few days less than two pay periods.Since the raises to theold employees were granted and the raises to the new employees werepromised prior to the advent of the Union,we find, as did the TrialExaminer, thatWright, bygTanting these raises,did not attempt toinfluence the employees in the selectionof their bargainingagent orotherwise interfere with, restrain,or coerce them in the exercise ofthe rights guaranteed in Section 7 of the Act.By the middle of'June 1941,as a result of the Union's campaignfor members and of a rumor that, by agreementbetweenWrightand theVillage, onlyresidents of St. Paul Park would eventuallybe employed,15 of Wright's employees joined theUnionto protecttheir jobs.On or about June 28 or 30, 1941,the business agent ofthe Union submitted to Wellmerlirig a form of contract providingfor a 15-cent per hour increase.On July 2, 1941, Wright and theUnion entered into an agreement that an election be held under thesupervision of the Board's Regional Director to determine the bar-gaining representative ofWright's employees and that the Boardmight certify the Union as such representative if it were successfulin the election.In the meantime,however, the International Asso-433503-43-vol 45-33 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation of Machinists,a labor organization affiliated with the AmericanFederation of Labor and herein called the I.A. M., had also begunorganizing the employees.On July 19, therefore,Wright, the Union,and the I. A. M. executed a new agreement for a consent election tobe held on July 22, 1941, in which the Union and the I.A. M. wouldappear on the ballot.In this election,67 ballots were cast,1 of whichwas challenged.Of the remaining 66 ballots,33 were cast for theUnion, 3 for the I.A. M., and 30 for neither union.The Union filedobjections to the Regional Director's Election Report, andthe I. A. M.withdrew from that proceeding.The election was then set aside.The members of the Union made no secret of their affiliation. Theywore their union buttons openly, and designated a chief shop stewardand an assistant shop steward who habitually wore their official badgesor buttons.On the other hand, neither Wellmerling nor Quinn con-cealed his disapproval of the Union.On or aboutJuly2, 1941, whenthe first election agreement was signed, Wellmerling and Quinn sum-monedWilliamD. Perkins,foreman of the punch press operators, andhis wife, Kathryn Perkins;an assembly worker, to the office. In thecourse of this meeting, according to the Perkins'testimony,Wellmer-ling andQuinn discussedgeneral conditions in the shop and ascribeda lag in production and a reduction in efficiency to union discussionsamong the employees during working hours.Referring generally tothe union activity in the,plant, they inquiredwhether Mr.and Mrs.Perkins would work with them to discourage affiliation with the Union.When the Perkins agreed to do so,Mrs.Perkins was promoted to theposition of forelady of a group of women workers and was given Itwage increase.William and Kathryn Perkins testified that Wellmer-ling and Quinn then instructed them to talk against the Union to theemployees and to tell the employees that, if the Union were successful,the respondents would shut down the plant or eliminate the union menone by one,but that "if everything went right with the Union," theemployees would again receive their annual bonus.At one point inhis testimony,Wellmerlingcategorically denied asking the Perkins totalk to the employees about the Union.However, both Wellmerlingand Quinnadmittedin their testimony that, in requesting Mr. andMrs. Perkins to increase production,they stressed the fact that theemployees' inefficiency was due to their continual discussion duringworking hours of whether or not they should join the Union; andQuinn also testified that Perkins and his wife were instructed to tellthe employees to eliminate conversation during working hours, "espe-cially about union activities."We credit the testimony of Williamand Kathryn Perkins as to the substance of their interviewwith Well-merling and Quinn, as did the Trial Examiner. WRIGHT PRODUCTS, INCORPORATED515Pursuant to their instructions, both Mr. and Mrs. Perkins told anumber of the employees working under them to stay out of the Union.ClarenceWestermeyer, a member of the Union who wore the whitebutton of an assistant shop steward, was one of those to whom Perkinsspoke.In substance, Perkins told Westermeyer that organization ofthe employees should be deferred until the business had gotten a goodstart, and that, if things were not satisfactory, the employees couldthen bring in the A. F. of L. or some other union.According to the testimony of Robert Cook, a maintenance manwho was opposed to the C. I. O. but who later joined the A. F. of L.,Quinn told him shortly after the Union began its activities that, ifthe C. I. O. came into the plant, Quinn would not move his equipmentto St. Paul Park. In a later, conversation, Quinn, in the presence ofPerkins, told Cook, who had expressed fear for his job because of hisopposition to the Union, not to worry, because "we will get rid of thoseunion guys, one by one." Perkins corroborated Cook as to this lastconversation.Quinn denied having made any such remark as thatattributed to him by Cook and Perkins, but said that Cook might haveoverheard him tell Perkins of the necessity for "getting rid" of micewhich bad overrun the plant.We credit the testimony of Cook andPerkins, as did the Trial Examiner.About a week before the consentelection of July 22, 1941, Cook called a meeting of the employees oneevening to discuss the question of whether there should be any unionin the plant.He arranged to have the mayor of St. Paul Park speakagainst unions in general, and invited Declan O'Brien, chief steward ofthe Union, to speak in favor of union organization. Just before themeeting, Cook telephoned Wellmerling and told him that he was hold-ing an "anti-union" meeting and desired the attendance of Perkins andanother employee, Nollett O'Boyle, both of whom were on the nightshift.Wellmerling told Cook that he was behind him 100 percent,.and released Perkins and O'Boyle to attend the meeting without mak-ing any deduction from their salaries for loss of time.Wellmerlingtestified that at the request of Cook he released two men to attend ameeting of employees, but denied that he knew the purpose of themeeting.We credit the testimony of Cook, as did the Trial Examiner.NeitherQuinn nor Wellmerling attempted to conceal his dis-approval of the union discussions in the shop.Both attributed thealleged lack of efficiency of the employees to these discussions andfreely admitted having mentioned it to several employees.Accordingto the testimony of several of the employees, however, Quinn's andWellmerling's comments clearly indicated general disapproval of theUnion and the employeees' activities on its behalf.Thus, Quinn, onone occasion, chided O'Brien, the Union's chief shop steward, in thepresence of three or four other employees, about his union affiliation, 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter O'Brien had said that the Union would provide him with jobsecurity.Quinn asked O'Brien whether he did not feel that he wasman enough to hold a job without the help of a union, and said that,if the Union should get into the plant, Quinn would not move theIdeal Brass Works to St. Paul Park.On another occasion, GlennWesterheim, one of the assistant shop stewards, was confused by someremarks addressed to him by Welhnerling and asked Welhnerlingwhether his work was satisfactory.Welimerling replied that West-erheim's work was satisfactory, but that he did not like the way Wester-heim was going around "talking things up" and that something hadto be done about it.Wellmerling admitted having spoken to Wester-heim and having known that Westerheim had been talking about theUnion, but claimed that he had not mentioned union activities.Wecredit the testimony of Westerheim, as did the Trial Examiner.We are of the opinion, as 'vas the Trial Examiner, that the respondents, by the above-described course of conduct, clearly indicatedto their employees their antagonism to the Union, and sought to dis-courage affiliation with the Union and to defeat the Union in theconsent election of July 22, 1941.We find, as did the Trial Examiner,that the respondents thereby interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7of the Act.-C. ThedischargesGeorge Lutzwas first employedby Wrightat its Minneapolis plantin April 1940; his employment continued after the move to St. PaulPark and until his discharge on August 11, 1941.He joined the Unionshortly after the establishment of the plant in St. Paul Park, andearly in August 1941, he was made one-of the shop stewards, chargedwith the responsibility of organizing the women employees in theplant.During the period between his appointment as shop stewardand his discharge on August 11, he obtained membership applicationsfrom several of them.Lutz wore his steward's button at all timesand was well known as an active union member.His activities onbehalf of the Union just prior to his discharge were admittedly dis-tasteful to Quinn, who had full control over the hiring and dischargeof employees.Lutz, although primarily employed in the shipping and receivingdepartment,worked at various times in other departments of the plantwhen the shipping and receiving department was not busy.On Aug-ust 11, 1941, the day of his discharge,Lutz, while spraying displaymodels, complained to Gosrud,a new and inexperienced employee,that the paint was not spreading as it should. In keeping with hisreputation as a prankster,he asked Gosrud to get a "paper stretcher,",i WRIGHT PRODUCTS,INCORPORATED517to make the paint go further,from the foreman of one of the otherdepartments.Gosrud, being unable to find the foreman to whom hehad been sent,told Quinn of the errand Lutz had given him.Quinnthereupon went into Wellmerling's office, where he and Wellmerlingdecided todischargeLutz, and thentoldLutz that he was discharged.Lutz immediately went toWellmerlingand asked if he had been dis-charged forthe "paper stretcher"incident.Wellmerlingadmitted atthe hearing that he told Lutz at the time that he was being,dischargedfor that and other reasons.Lutz testified that Wellmerling also saidthat he had to start some place, and that there were others who were"going."Lutz receivedhis pay and has not since been employed bythe respondent.Prior to the move to St.Paul Park, whileWright wasstill inMinneapolis,employee discipline was at a low ebb. It was not un-common for employees to engage in water fightsduring working hours,to throw cloth buffer wheels from one end of the shop to the other,and to engage generally in pranks and horseplay when they shouldhave beenworking.Theirforemen in Minneapolis made no effortto stop such conduct but,on the contrary,permitted it, so that theemployees could"get it out of their system."Whenthe plant movedto St. Paul Park, Wellmerling,who has never taken an active partin production,instructed Quinn to take whatever steps were necessaryto stop the horseplay.The rumor that employment would be restrictedto residents of St. Paul Park, and the fact that most of the old Minne-apolis employees had joined the Union,appear to have had a soberingeffect upon many of them,with the result that horseplay diminished,although there is evidence that it did not entirely disappear.In contrast to the decision of the respondents to discharge Lutz forhis harmless prank was the attitude taken by Quinn toward a bit ofhorseplay which came to his attention a short time before.Wester-heim testified that the employees had imprisoned one of their coworkersin a plant dumb-waiter between floors, where the noise of his shoutswas muffled.Accordingto Quinn's testimony,he saw twoemployeesget out of the dumb-waiter on that occasion,and merely"went overand told both of them that they couldn't use the dumb-waiter for asport like that, because of insurance reasons."When questioned bythe Trial Examiner as to his attitude toward pranks generally, andthe prank played by Lutz in particular,Quinn said,"I feel there areinstances where things of that nature are excusable;but I didn't feelit was in this [Lutz's] case."Both Wellmerling and Quinn denied that Lutz's union activitieshad anything to do'with his discharge.On cross-examination how-ever,Quinn stated that Lutz wore his union button; that Lutz hadbeen doing a lot of "talking"which Quinn presumed was about the 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion;and"that,while Lutz was discharged because of the "paperstretcher"incident,his "talking"had some influence in the decisionto discharge him.Wellmerling testified that he had instructed Quinnto stop the horseplay and that they had agreed to watch operationsin the plant and,as an example to the others,to discharge the firstman who engaged in any pranks.They did not,however, say any-thing to the employees about mending their ways,nor did they -postnotices warning the employees against horseplay or other objectionableconduct.Wellmerling further testified that he had heard of Lutz's'horseplay in the plant,but he was unable to give any examples ofit except one instance when he had seen Lutz talking and laughingwith the man working on either side of him.Thiswas not inter-fering with Lutz's work,however.Wellmerling first testified thathe told Lutz on this occasion that he could not be kept on the jobunless he attended to business,but on further examination Wellmerlingadmitted that he merely told Lutz to"attend to business."We find,as did the Trial Examiner,that this,in fact, was the extent of theonly admonition given to Lutz on the subject.We further find, asdid the Trial Examiner,that, although horseplay had been prevalentamong Wright's employees while they worked in Minneapolis,neitherLutz nor any of the other employees was ever warned, either in Min-neapolis or in St. Paul Park,tliat the penalty for such conduct wouldbe discharge.We have found,above,that the respondents interfered with the em-ployees in their choice of a representative at the election held on July22, 1941, that the respondents were openly antagonistic to the Union,and that they threatened the discharge of union members. It alsoappears that Lutz, shortly before his discharge,had been designatedshop steward, with the special assignment of organizing the womenemployees,several of whom joined at his solicitation;that Quinn ad-mitted that his knowledge of Lutz's doing a lot of talking,presumablyabout the Union was a factor in the decision to discharge him; thatthe respondents had not warned the employees that the horseplayprevalent in the plant must be discontinued;and that the prank forwhichLutz was ostensibly discharged was at best as harmless as otherhorseplay which Quinn had witnessed a short time before without tak-ing any disciplinary action.We are convinced and we find,as did theTrial Examiner, that Lutz was in fact discharged because of his unionactivities and membership.By thus'discharging Lutz, the respond-ents discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Union and interfering with,restraining,and coercing the employees in the exercise of the rightsguaranteed in Section 7 of the Act. WRTGHT PRODUCTS, INCORPORATED519Donald H1ovelsr^ud,3was hired in Minneapolis in August 1939, andworked continuously for Wright there and in St. Paul Park until hisdischarge on August 18, 1941. For the major portion of this time, hewas employed in what was known as the "model room," a departmentin which display models were made by mounting samples of the hard-ware upon sections of windows and doors. In March 1940, Hovelsrudbecame the chief operator in this department, in which, at that time,two other persons were regularly employed.When Wright movedits plant from Minneapolis to St. Paul Park, the work in the modelroom was reduced and the two other employees, Knutson and Ander-son, were transferred, at their own requests, to regular employmenton the punch presses.. In June 1941, Hovelsrud joined the Union, and thereafter he openlysolicited memberships, actively participated in all union matters, andrepresented the Union as an official observer at the election of July 22,1941.After the election, he was a member of the group which exam-ined Wright's employment records in an inquiry as to the status of theemployee whose vote had been challenged, and he protested vigorouslytoWellmerling against Wright's challenge of the disputed ballot.Onthe following day, June 23, 1941, Wellmerling told Hovelsrud thatWright intended to discontinue the model room and would have todispense with his services.According to Hovelsrud, he asked Well-merling "What about my seniority?" to which Wellmerling replied,"Well. you know the real reason.We have peculiar laws in this coun-try which my lawyer says do not permit me to tell you what I wouldlike to."Wellmerling added that he was not going to have anyone runhis business for him. In answer to an inquiry by Hovelsrud, Wellmer-ling told him that his work had, been satisfactory, but said, "If youhad played ball with me, you could have been working here as longas you cared to."This conversation took place shortly before Hovelsrud would nor-mally have begun his vacation.He therefore suggested to Wellmer=ling that he (Hovelsrud) take a 3-week vacation, 1 week with pay and2 weeks without pay, and that, upon his return, they talk further-about his lay-off.Hovelsrud's version of subsequent events was sub-stantially the following : On Friday, August 15, when he returned fromhis vacation,Wellmerling again assigned him to the model room,where he found a former employee of Quinn working with EdwardLaBathe, a union member who had been regularly employed in themodel room for some time. On the following Monday morning,9A written statement by Hovelsrud,who was unavailable as a «itness,was read into therecord upon The stipulation of all parties that,if called,he would so testify. In the discus-sion which preceded this stipulation, the Trial Examiner reminded counsel for the respond-ents that such a stipulation would necessarily involve a waiver of the right of cross-examination. 520DECISIONS-OF NATIONAL LABOR RELATIONS BOARDAugust 18, 1941, Wellinerling told Hovelsrud that he had definitelydecided to discontinue the model room and would'have to let Hovelsrudgo immediately.He further remarked, "You are wasting your talentshere."Hovelsrud again asked about his seniority and was told thatlie had been laid off once and rehired and that the performance wasnot going to be repeated.In reply to Hovelskud's request for a letterof recommendation, Wellmerling said that he would give Hovelsrudsuch a letter if Hovelsrud would hand in his resignation, but nototherwise.Refusing to do this, Hovelsrud left the plant.On thenext evening, August 19, Hovelsrud went to Wellmerling's home andrepeated his application for reinstatement.During the conversation,he told Wellmerling that he had joined the Union in order to protecthis job.Wellmerling's comment was "Between you and me, the realreason is your union affiliation.You have been influencing others tojoin.You know I don't like the Union, especially the C. I. O. withitsCommunistic ideas. I prefer the A. F. L. to other unions, butI don't like any unions. I want to run my own business.Thus is stilla free country."Hovelsrud then asked whether he might be put 1 owork on a, punch press as had the other nien who had formerly workedin the model room, or whether he might have any other type of workin, the plant.Wellmerling agreed to consult Quinn concerning thispossibility and then to give Hovelsrud his answer.Having receivedno word from Wellmerling, Hovelsrud telephoned Wellmerling onThursday, August 21, to ascertain what had been decided about his job.Wellmerling said that he had not yet talked with Quinn, and askedwhether Hovelsrud would care to undertake to do the model work athome under a contract, and whether lie had the equipment for thepurpose.When Hovelsrucl said he had no equipment, Wellmerlingsuggested that they might be able to sell him their equipment andpromised to get in touclri with Hovelsrucl again.On August 25,Hovelsrud took Declan O'Brien, who had been the Union's shop stew-ard, to see Wellmerling and Quinn.O'Brien, who by that time wasno longer employed by the respondents, said be was there as a, repre-sentative of the Union to see whether Hovelsrud might have his jobagain, to which Wellmerling replied, "Oh, in that case, no, he,can't."Hovelsrud referred to the fact that the other employees who head beenworking in the model room were his juniors in service', and askedQuinn whether these men were also to be laid off.Quinn replied thatthey would find work for these men elsewhere in the shop.A shorttime later the respondents mhde an arrangement with a former part-time employee to do the model work under contract and to lend ratherthan sell him all the equipment necessary for the purpose.On April20, 1942, Hovelsrud enlisted in the United States MarineCorps, andsince that time he has been,and henow is, in the military service ofthe UnitedStates. WRIGHT PRODUCTS, INCORPORATED521The statements attributed by Hovelsrud to Wellmerling and Quinnwere not squarely denied by either of them.Both denied having used.the explicit language ascribed to them, but admitted conversationson the general subjects.However, their explanations were indefiniteand, as the Trial Examiner found, not as plausible as the stipulatedtestimony of Hovelsrud, particularly in view of the open antagonismof both respondents to the Union and of Well merling's testimonythat Hovelsrud's work was entirely satisfactory.We credit, as didthe Trial Examiner, the stipulated testimony of Hovelsrud concerningthe statements made by Wellmerling and Quinn.At the time of Hovelsrud's discharge, LaBathe, the only otherregular employee in the model room, was also a member of the Unionand openly wore his union button.When the model room was closedon August 18, LaBathe was dismissed along with Hovelsrud, theequipment was disassembled, and no further work was done in thatdepartment.No charge has been made that the dismissal of LaBathewas discriminatory, nor is there substantial evidence that the modelroom was closed for the purpose of dispensing with the services ofHovelsrud and LaBathe because of their union activities. It is notdisputed that operation of the model room was discontinued for pur-poses of economy.However, no satisfactory explanation hiss been given for the refusalunder the circumstances to transfer Hovelsrud to other work in theplant.When Wellmerling first notified Hovelsrud of his impendinglay-off in spite of his satisfactory work, he supplemented the noticewith a curt statement that Hovelsrud might have continued to workwere it not for his refusal "to play ball"-a clear reference to Hovels-rud's union activities.Again, on August 19, when Hovelsrud visitedhim at his home, Wellmerling expressed his antagonism to unions,particularly the C. I. 0., and stated bluntly that the real reasons forHovelsrud's lay-off were his union affiliation and his influencing othersto join.Nevertheless,Wellmerling agreed to talk to Quinn aboutgiving Hovelsrud other work in the plant.However, on August 25,when O'Brien, the union representative, pressed Hovelsrud's appli-cation for reinstatement, Wellmerling's and Quinn's adverse reactionwas immediate and was obviously based upon the Union's connectionwith the application. It is apparent and we find, as did the TrialExaminer, that, were it not for Hovelsrud's union affiliation and ac-tivities, he would have continued in Wright's employ despite the dis-continuance of the model room, and that the respondents refused tocontinue his employment elsewhere in the plant as a penalty for, andas a precaution against the renewal of, his activities on behalf of theUnion among their employees.The respondents- thereby in effectdischarged Hovelsrud on August 18, 1941, and they have since refused 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employ him, because of his union membership and activities.By'thus discharging and refusing to employ Hovelsrud, the respondentsdiscriminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing the employees in the exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF TILE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents, and each of them,set forth in Section III B and C above; occurring in connection withthe operations of the respondents described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to "lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.TIIE REMEDYSince we have found that the respondents have engaged in certainunfairlabor practices, we shall order them to cease and desist there-from and to take affirmative action which we find necessary to effec-tuate the policies of the Act.We have found that the respondents discriminatorily dischargedGeorge Lutz and Donald Hovelsrud because of their membership in,and activities on behalf of, the Union.We shall order that GeorgeLutz be offered full and immediate reinstatement to his former or asubstantially equivalent position without prejudice to his seniorityand other rights and privileges and that he be made whole for any lossof pay he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to the amount hewould normally have earned as wages during the period from August11, 1941, the date of his discharge to the date of the offer of reinstate-ment, less his net earnings 4 during such period.We shall furtherorder that Donald Hovelsrud, upon application within forty (40)days after his discharge from the armed forces of the United States,be offered reinstatement to his former or a substantially equivalentposition without prejudice to his seniority or other rights and privi-leges and that he be made whole for any loss of-pay he may have4 BY "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,Wright,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Worheis Union,Local 2i90, 8 N.L.R. B. 440.Moniesreceived for wok performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R 'B..311 U. S. 7. WRIGHT PRODUCTS, INCORPORATED523suffered by reason of the discrimination against him, by payment tohim of a sum of money equal to the amount he would normally haveearned as wages during the periods : (1) between the date of hisdischarge and the date of his entry into the armed forces of theUnited States, April 20, 1942; and (2) between a date 5 days afterHovelsrud's timely application for reinstatement and the date of theoffer of reinstatement by the respondent, Wright, less his net earn-ings 5 during those periods .6Since Lutz and Hovelsrud were on thepay roll of Wright, we shall issue these affirmative orders only againstWright.,Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America,Local #1142, C.' I. 0., is a labor organization, within the meaningof Section 2 (5) of the Act.2.The respondent, Bert Quinn, is an employer of the persons em-ployed by the respondent,Wright Products, Incorporated, withinthe meaning of Section 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of George Lutz and Donald Hovelsrud and thereby discour-aging membership in United Electrical, Radio and Machine WorkersofAmerica, Local #1142, C. I. 0., the respondents have engagedin and are engaging in unfair labor practices, within the meaningof Section 8 (3) of the Act.4.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practiceshffecting commerce, within the meaning of Sections 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders:5 See footnote 4, above.6 SeeMatter of John David Brock, an individual doingbusinessas John D. Brock,et at.,andInternational Jewelry Workers Local No. 9, affiliated with the American Federation ofLabor,42 N. L. R B 457. The fact that Hovelsrud may, under our Order, becomeentitled to further back pay following his timely application for reinstatement upon hisdischarge from the armed forces of the United States shall not be regarded as affectingthe obligation to pay him immediately whatever amount is due him for the period from thedate of his discriminatory discharge to the date of his induction into the armed forces ofthe United States , 524DECISIONS OF NATIONALLABOR RELAT'IONIS BOARD1.That the respondents, Wright Products, Incorporated, St. PaulPark, Minnesota, and Bert Quinn, individually and doing businessas Ideal Brass Works, St. Paul, Park, Minnesota, and their respectiveofficers, agents, successors, and assigns, shall cease and desist- from :(a)Discouraging membership in United Electrical, Radio andMachineWorkers of America, Local #1142, C. I. 0., or in anyother labor organization of their employees, by discriminating inregard to their hire and tenure of employment, or any terms or con-ditions thereof;(b) In any other manner interfering with, restraining, or coerc-ing their employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives 'of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.That the respondent,Wright Products, Incorporated, and itsofficers, agents, successors, and assigns, take the following affirmativeaction, which the Board finds will effectuate the policies of the Act:(a)Offer to George Lutz immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges;(b)Make whole George Lutz for any loss of pay he may havesuffered by reason of his discriminatory discharge, by payment tohim of a sum of money equal to the amount he normally would haveearned as wages from August 11, 1941, the date of the discharge, tothe date of the offer of reinstatement, less his net earnings duringsuch period ;(c)Upon application by Donald Hovelsrud within forty (40) daysafter his discharge from the armed forces of the United States offerhim immediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority and other rightsand privileges;(d)Make whole Donald Hovelsrud for any loss of pay he mayhave suffered by reason of the discrimination against him, by paymentto him of a sum of money equal to the amount he would normallyhave earned as wages during the periods: (1) between the date of hisdischarge, August 18, 1941, and the date of his enlistment, April 20,1942; and (2) between a date five (5) days after Hovelsrud's timely-application for reinstatement and the date of the offer of reinstate-ment, less his net earnings during those periods..3.That the respondents, Wright Products, Incorporated, and BertQuinn, individually and doing business as Ideal Brass Works, andtheir respective officers, agents, successors, and assigns, shall each : WRIGHT PRODUCTS, INCORPORATED525(a)Post immediately in conspicuous places throughout the plantof the respondents at St. Paul Park, Minnesota, and maintain for aperiod of at least sixty (60) consecutive days from the date of post-ing; notices to their employees stating : (1) that the respondents, an'deach of them, will not engage in the conduct from which they areordered to cease and desist in paragraphs 1 (a) and (b) of this Order;(2) that the respondent, Wright Products, Incorporated, will take theaffirmative action set forth in paragraphs 2 (a), (b), (c), and (d)of this Order; and (3) that the employees of the respolidehts are freeto become or remain members of United Electrical, Radio and Ma-chineWorkers of America, Local #1142, C. I. 0., and that the re-spondents, and each of them, will not discriminate against any em-ployee because of membership in or activities on behalf of thatorganization ;-(b)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents and each of them have taken to comply herewith. 'AND IT IS HEREBY FURTHER ORDERED that the complaint, insofar as italleges that the respondents discriminated,in regard to the hire andtenure of employment of John Elwood, within the meaning of Sec-tion 8 (1) and (3) of the Act, be, and it hereby is, dismissed.CHAIRMAN M1 LIs -took no part in the consideration of the aboveDecision and Order.